OFFICE   OF THE     ATTORNEY    GENERAL      OF TEXAS

                                   AUSTIN
mc.mhmm
--



      Eonorable 2. F. Ntohey,      Jr.        -
      County ;.ttorney
      s4ispcrcounty~
      Ja.spor,'I'*xao
                                                           n




                your lottor ra
      over, doea a delinquent
      cf the Gtats of lbxao beoo

                                                      ea April 6, 1939,
                                                      lan, County Attor
     my of San Au.                                    lmilar queotion
     before ua ana                                    u&peat in favor
     of the Stat0 no                                  ltatlon. Vi0 en-
                                              ~*lnlon,         wlmh, we think,

                                         or tha Revised stctuteo,        a0
                                         beoomee dormant under ten (10)
                                         anx,113 a. w. (aa) 016.
                                te the   axhPuatlvebri0i.whloh you

                                              Your6 very truly
                                           ATl!ORNliX
                                                   OEbiiRALOB TJSXAS